IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID JI,                                               No. 69449
                                         Appellant,
                             vs.
                STATE OF NEVADA DEPARTMENT
                                                                              FILED
                OF FAMILY SERVICES,                                           APR 1 1 2016
                                  Respondent.                                 TRACIE K UNDEMAN
                                                                           CLERK OF SUPREME COURT
                                                                          BY ..4Ept
                                                                                m
                                                                                44
                                                                                 \ , um c
                                      ORDER DISMISSING APPEAL

                            This is an appeal from purported findings of fact, conclusions
                of law and decision and disposition made on December 2, 2015. Eighth
                Judicial District Court, Family Court Division, Clark County; Robert
                Teuton, Judge.
                            When our initial review of the docketing statement and other
                documents before this court revealed potential jurisdiction defects, we
                ordered appellant to show cause why this appeal should not be dismissed
                for lack of jurisdiction. Specifically, it appeared that the notice of appeal
                was prematurely filed before the entry of a written order.          See NRAP
                4(a)(6); Rust v. Clark Cnty. Sch. Dist.,   103 Nev. 686, 688-89, 747 P.2d
                1380, 1381-82 (1987). It also appeared that if a written order was entered,
                it would not be substantively appealable because this matter arose under
                NRS Chapter 432B,      See Clark Cnty, Dist. Attorney v. Dist. Court,         123
                Nev. 337, 342, 167 P.3d 922, 925 (2007); Matter of Guardianship of N.S.,
                122 Nev. 305, 311, 130 P.3d 657, 661 (2006).
                             In response to our order, appellant points to a written order
                entered on November 16, 2015, but admits that no order was entered
                regarding the December 2, 2015, hearing. Further, appellant does not
                assert that any written order is substantively appealable, where, as here,

SUPREME COURT
     OF
   NEVADA

(0) 1947A   e                                                                         1(0-11120
                the order relates to proceedings under NRS Chapter 432B. Accordingly,
                we conclude that we lack jurisdiction over this appeal, see Taylor Const.
                Co. v. Hilton Hotels Corp., 100 Nev. 207, 678 P.2d 1152 (1984) (this court
                has jurisdiction to consider an appeal only when the appeal is authorized
                by statute or court rule), and we
                            ORDER this appeal DISMISSED.




                                                                 ,   J.
                                        Hardesty




                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     William B. Terry, Chartered
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A